DETAILED ACTION
1.      Claims 12 - 30 of U.S. Application No. 16327748 filed on 02/22/2019 are presented for examination. Claims 1 – 11 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019, 04/10/2020, 06/09/2020, and 03/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: the limitation “reinforcement which is made of comparatively high-strength material” in line 9 of claim 12 is not clear because the word “comparatively” causing doubts about what other materials strengths are being compared to the reinforcement material’s strength. That being said, the limitation is failing to particularly point out and distinctly claim the subject matter and therefore, indefinite. Claims 13 – 17 are rejected for depending on claim 12.
Regarding claim 18: the limitation discussed above in claim 12 is repeated in line 8 of claim 18 and thus rejected for the same reason. Claims 19 – 24 are rejected for depending on claim 18.
For examination purposes, the limitation in question in interpreted as “reinforcement which is made of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 – 15, 17 – 21, 23 – 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiddon (US 20070075603; Hereinafter, “Whiddon”).
Regarding claim 12: Whiddon discloses a squirrel-cage rotor (36) of an asynchronous machine (motor 20), said squirrel-cage rotor (36) comprising: 


    PNG
    media_image1.png
    490
    861
    media_image1.png
    Greyscale

short-circuit rings (60; fig. 2) respectively provided on the end faces of the laminated core (axial ends of laminations 56) for electrically connecting (by virtue of honey combed conductive ring 54; fig. 4) at least a predetermined number of the electrical conductors (52), each said short-circuit ring (60) including a reinforcement (the plates 70-76, and 80-86 and its structure) which is made of comparatively high-strength material (high strength steel [0022]), said reinforcement (the structure of the plates 70-76, and 80-86) having closed outer (rim 94) and inner circumferences (fig. 6), a laminated-core-distal lateral surface (the axial surface of plates 70, and 86) which is closed (on the outer circumference) or has an opening (64, and 88), and a laminated-core-proximal lateral surface (the axial surface of plates 76, and 80) which has recesses (88) for the electrical conductors (52); and a framework structure (the interstices 90, 92, and bridges 94) or lattice structure (since the interstices 90, 92 are labyrinth arrangement) or microscale structure provided between outer (the stacked bridges 94) 
Regarding claim 13/12: Whiddon discloses the limitations of claim 12 and further discloses that the electrical conductors (52) are made of aluminum (para [0024]) and/or copper (para [0032]).
Regarding claim 14/12: Whiddon discloses the limitations of claim 12 and further discloses that the reinforcement (the labyrinth interstices 90, 92 along with bridges 94, and the inner rim in contact with the aperture 64) has a substantially closed contour (with bridges 94) with an inner lattice structure (the labyrinth interstices 90, 92) the as the lattice structure (the labyrinth interstices 90, 92).
Regarding claim 15/12: Whiddon discloses the limitations of claim 12 and further discloses that the lattice structure reinforcement (the labyrinth interstices 90, 92 along with bridges 94) is located in a radially outer region (fig. 5, and 6) of the short-circuit ring (60).
Regarding claim 17/12: Whiddon discloses the limitations of claim 12 and further discloses that the reinforcement (the labyrinth interstices 90, 92 along with bridges 94) is formed by individual disks (plates 70, 72, 74, 76, 80, 82, 84, 86) arranged axially behind one another (fig. 6) by a punch-deep drawing method (deep drawing is stamping; para [0022]).
The Examiner notes that the limitation of “by a punch-deep drawing method”, is a product by process limitation and has no patentable weigh in a product claim. “Even though product-by-process claims are limited by and defined by the process, 
Regarding claim 18: Whiddon discloses a dynamoelectric machine (motor 20), in particular an asynchronous machine (motor 20 with squirrel cage rotor 36), said dynamoelectric machine comprising a squirrel-cage rotor (36) which includes a laminated core (56) having substantially axially extending grooves (66), said laminated core (56) having end faces (the annotated fig. 5 below), 

    PNG
    media_image1.png
    490
    861
    media_image1.png
    Greyscale

electrical conductors (52) received in the grooves (66), short-circuit rings (60) respectively provided on the end faces (fig. 2) of the laminated core (56) for electrically connecting at least a predetermined number of the electrical conductors (conductors 52 connected by conductors 54), each said short-circuit ring (60) including a reinforcement (the plates 70-76, and 80-86 and its structure in the form of interstices 90, 92, and comparatively high-strength material (high strength steel; para [0022]), said reinforcement having closed outer (by bridges 94) and inner circumferences (the inner rim having aperture 64), a laminated-core-distal lateral surface (the axial surface of plates 70, and 86) which is closed (on the outer circumference) or has an opening (64 and 88), and a laminated-core-proximal lateral surface (the axial surface of plates 76, and 80) which has recesses (66) for the electrical conductors (52), and a framework structure (the interstices 90, 92, and bridges 94) or lattice structure (since the interstices 90, 92 are labyrinth arrangement) or microscale structure provided between outer (the stacked bridges 94) and inner diameters (the inner rim at center aperture 64) of the reinforcement (the interstices 90, 92, outer rim 94, and the inner rim in contact with aperture 64) and end faces (the axial ends of rings 60) of the short-circuit rings (60).
Regarding claim 19/18: Whiddon discloses the limitations of claim 18 and further discloses that the electrical conductors (52) are made of aluminum (para [0024]) and/or copper (para [0032]).
Regarding claim 20/18: Whiddon discloses the limitations of claim 18 and further discloses that the reinforcement (the labyrinth interstices 90, 92 along with bridges 94, and the inner rim in contact with the aperture 64) has a substantially closed contour (with bridges 94) with an inner lattice structure (the labyrinth interstices 90, 92) the as the lattice structure (the labyrinth interstices 90, 92).
Regarding claim 21/18: Whiddon discloses the limitations of claim 18 and further discloses that the lattice structure reinforcement (the labyrinth interstices 90, 92 
Regarding claim 23/18: Whiddon discloses the limitations of claim 18 and further discloses that the reinforcement (the labyrinth interstices 90, 92 along with bridges 94) is formed by individual disks (plates 70, 72, 74, 76, 80, 82, 84, 86) arranged axially behind one another (fig. 6) by a punch-deep drawing method (stamping which is a known alternative to drawing process; para [0022]).
The Examiner notes that the limitation of “by a punch-deep drawing method”, is a product by process limitation and has no patentable weigh in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 24/18: Whiddon discloses the limitations of claim 18 and further discloses a machine tool, an e-car, a compressor drive (para [0003]) or pump drive (para [0003]), comprising a dynamoelectric machine (the induction motor 20 in fig. 1) as set forth in claim 18.
Regarding claim 25: Whiddon discloses a method for producing a squirrel-cage rotor (36), said method comprising: punching (stamping) and packaging (axially stacking as seen in fig. 5) laminations (individual laminations 58) to form a laminated core (56);

Regarding claim 28/25: Whiddon discloses the limitations of claim 25 and further discloses providing a framework structure (the interstices 90, 92, and bridges 94) or lattice structure (since the interstices 90, 92 are labyrinth arrangement) or microscale structure provided between outer (the stacked bridges 94) and inner diameters (the inner rim at center aperture 64) of the reinforcement (the interstices 90, 92, outer rim 94, and the inner rim in contact with aperture 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Whiddon in view of Veronesi et al. (US 20140035423; Hereinafter, “Veronesi”).
Regarding claim 16/12: Whiddon discloses the limitations of claim 12 but does not disclose that the reinforcement is produced by additive manufacturing.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced the reinforcement of the rotor Whiddon by additive manufacturing as taught by Veronesi since additive manufacturing is characterized by its quality, precision, and manufacturing speed.
The Examiner notes that however Veronesi is provided as an evidence that manufacturing the rotor parts by Additive Manufacturing is known. The limitation of “produced by additive manufacturing”, is a product by process limitation and has no patentable weigh in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 22/18: Whiddon discloses the limitations of claim 18 but does not disclose that the reinforcement is produced by additive manufacturing.
Veronesi teaches manufacturing complex rotor structures (similarly the complex structure of the end rings of Whiddon) rotor structures (abstract, last two lines) by additive manufacturing.

The Examiner notes that however Veronesi is provided as an evidence that manufacturing the rotor parts by Additive Manufacturing is known. The limitation of “produced by additive manufacturing”, is a product by process limitation and has no patentable weigh in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 29/25: Whiddon discloses the limitations of claim 25 but does not disclose producing the reinforcements by additive manufacturing.
Veronesi teaches manufacturing complex rotor structures (similarly the complex reinforcement structure of the end rings of Whiddon) rotor structures (abstract, last two lines) by additive manufacturing.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced the reinforcement of the rotor Whiddon by additive manufacturing as taught by Veronesi .
Claims 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Whiddon in view of Gerard et al. (US 20120126657; Hereinafter, “Gerard”).
Regarding claim 26/25: Whiddon discloses the limitations of claim 25 including the injection of casting compound (step 108), but does not disclose that inserting electrically conductive rods into the groove spaces before the casting.
Gerard discloses inserting electrically conductive rods (36) into the groove spaces (13; as seen in fig. 1) before the casting (the casting of the end rings on the bars; abstract 8 – 11).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced the rotor Whiddon by inserting electrically conductive rods into the groove spaces before the casting as taught by Gerard to provide a rotor with identical rods and mechanical connection that would improve the rotor’s reliability and efficiency.
Regarding claim 27/26/25: Whiddon in view of Gerard disclose the limitations of claim 26 but does not disclose that at least some of the conductive rods project into the reinforcements axially beyond the end faces of the laminated core.
Gerard further discloses that at least some of the conductive rods (36) project into the reinforcements (end rings 52, 54) axially beyond (fig. 1) the end faces of the laminated core (28).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced the rotor .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Whiddon in view of Lechner (US 4686398; Hereinafter, “Lechner”).
Regarding claim 30/25: Whiddon disclose the limitations of claim 25 including forming the reinforcements (the labyrinth arrangements of interstices and bridges 90, 92, 94) by individual disks (70, 72, 74, 76, 80, 82, 84, 86) arranged axially (fig. 5) behind one another by stamping (para [0022], deep drawing is one form of stamping).
Whiddon does not specifically disclose that the reinforcement made by deep drawing.
Lechner teaches manufacturing motor parts (housing 1) by deep drawing (col. 4, line 34-36) since deep drawing is known for its simplicity.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced the reinforcements of the rotor Whiddon by deep-drawing as taught by Lechner since deep drawing is known for its simplicity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE19919899C1 for ZWACK JOSEF: short circuit cage consists of two metal half parts, preferably, of cast copper, that are joined together and each consists of half the total number of short circuit rods and a short circuit ring with a corresponding number of apertures in the ring segments for the complementary part. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Examiner, Art Unit 2832